 



EXHIBIT 10(iv)
Amended February 14, 2005
JEFFERSON-PILOT CORPORATION
NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN
1.  Purpose.
The Non-Employee Directors’ Stock Option Plan (the “Plan”) of Jefferson-Pilot
Corporation (the “Corporation” or “JP”) is designed to encourage directors to
acquire increased ownership of the Corporation’s common stock, thereby helping
to align the interests of non-employee directors and the shareholders, and to
assist in attracting and retaining directors who have the experience, ability
and skills necessary to assist in the Corporation’s sustained growth and
prosperity.
2.  Effective Date.
The Plan is effective February 9, 2004, subject to the approval of the Plan by
JP shareholders at the 2004 Annual Meeting of Shareholders. Awards of options
under the Plan on February 9, 2004 are subject to shareholder approval of the
Plan, and shall be null and void if shareholders do not approve the Plan.
3.  Administration of the Plan.
The Plan shall be administered by a committee of at least three persons
appointed by the Board of Directors (the “Board”) of the Corporation (the
“Committee”), who need not be directors and none of whom shall be eligible to
receive options under the Plan. The Plan is intended to meet the requirements of
Rule 16b-3 or any successor provision adopted under the Securities Exchange Act
of 1934 (the “1934 Act”). To the extent that any questions of interpretation
arise, they shall be resolved by the Committee in its sole discretion and such
determination shall be final and binding upon all persons having an interest in
the Plan. Any or all powers and discretion vested in the Committee under this
Plan may be exercised by any one Committee member who is so authorized by the
Committee. The Committee shall have no discretion with respect to designating
the recipient of an option, the number of shares subject to an option, the date
of award or the exercise price of an option.
4.  Participation in the Plan.
All members of the Corporation’s Board who are not as of the date of any option
award employees of the Corporation or any of its subsidiaries or affiliates
shall be eligible to participate in the Plan (“Eligible Non-Employee Director”).
5.  Non-Qualified Stock Options.
All options awarded under the Plan shall be non-qualified stock options covering
shares of common stock of the Corporation.
6.  Terms, Conditions and Form of Options.
(a) Annual Option Awards. On the date of the first regular meeting of the Board
in each calendar year from 2004 through 2008, an option to purchase 7,500 shares
shall be automatically awarded to each Eligible Non-Employee Director, subject
to the two next following sentences. The face value of this option award (number
of shares times fair market value on the award date) to each eligible director
in any year shall not exceed the face value of the February 9, 2004 option award
by more than 8% per year compounded for the number of years from February 2004
to the relevant award date. The annual option award for a new director who was
elected after the prior annual award date shall be prorated for the number of
months served since election to the Board, and a new director elected to the
Board at the February meeting in any year shall receive only the initial award
described below. Each such annual option shall vest on the first anniversary of
the date of award.

E-7



--------------------------------------------------------------------------------



 



(b) Initial Option Award. On the date that each new Eligible Non-Employee
Director joins the Board, an option shall be automatically awarded to such
director covering shares having a fair market value of $175,000. Such option
will vest and become exercisable in three equal annual installments commencing
on the first anniversary of the date of award.
(c) Exercise Price. The exercise price per share of stock for which each option
is exercisable shall be 100% of the fair market value per share on the date the
option is awarded, which shall be the closing price of the stock based upon its
consolidated trading as generally reported for that date. If there is no
reported trading for that date, such closing price for the next preceding
trading day shall be used.
(d) Term of Option. Each option shall terminate upon the expiration of ten years
from the date of award, and shall be subject to earlier termination as
hereinafter provided.
(e) Termination of Service. In the event of the termination of service on the
Board by the holder of any option, other than by reason of retirement or other
departure from the Board pursuant to Board policy, permanent disability, death
or a Change in Control, the then outstanding options of such optionee shall be
exercisable only to the extent that they were exercisable on the date of such
termination, and any unvested options shall be forfeited. In the event of
termination of Board service of an optionee by reason of retirement or other
departure from the Board pursuant to Board policy, permanent disability, death
or a Change in Control, each of the then outstanding options of such optionee
shall immediately vest and become exercisable, provided however that no option
(even though exercisable) shall be exercised within six months after the date it
is awarded but that the Committee may settle such option in cash during such
period following a Change in Control.
(f) Exercise After Service Terminated. An optionee shall be entitled to exercise
all vested options within five years after termination of Board service, but in
no event after the ten year expiration date of the option.
(g) Exercise of Options. The option price for the shares purchased on any
exercise date shall be paid in full in cash or by the surrender of shares of
common stock of the Corporation valued at their fair market value on the
exercise date, or by any combination of cash and such shares. Payment shall be
made no later than the normal settlement date for ordinary brokerage trades on
the exercise date, or such earlier date as the Committee may specify.
7.  Shares of Stock Subject to the Plan.
The shares that may be purchased pursuant to options under the Plan shall not
exceed an aggregate of 425,000 shares of JP common stock. Any shares subject to
an option which for any reason expires or is terminated unexercised as to such
shares, any previously acquired common stock that is tendered for payment for an
option being exercised and any shares withheld for taxes shall again be
available for issuance under the Plan, to the extent not restricted by
Rule 16b-3.
8.  Dilution and Other Adjustment.
In the event of any change in the outstanding shares of the Corporation’s stock
by reason of any stock split, stock dividend, recapitalization, merger,
consolidation, combination or exchange of shares, the sale, lease or conveyance
of substantially all of the assets of the Corporation or other relevant
corporate change, such equitable adjustments shall be made in the Plan, in the
maximum number of shares referred to in Section 7 and in the awards hereunder,
including future awards under Section 6 and the exercise price of outstanding
options, as the Committee determines are necessary or appropriate. In the event
of any stock split or stock dividend, such adjustments shall be self-operative
and shall not require any Committee action.
9.  Change in Control.
In the event of a Change in Control, all outstanding options shall become
immediately exercisable and remain exercisable for the relevant period specified
in Section 6(d) or 6(f). Change in Control means a change in control of JP of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A, promulgated under the Securities Exchange Act of
1934 as amended or any successor thereto

E-8



--------------------------------------------------------------------------------



 



(“Act”), provided that without limiting the foregoing, a change in control of JP
also shall be deemed to have occurred if:
(a) Any “person” (as defined under Section 3(a)(9) of the Act)(“Person”) or
“group” of persons (as provided in Rule 13d-3 under the Act) (“Group”) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 or otherwise under the
Act), directly or indirectly (including as provided in Rule 13d-3(d)(1) under
the Act), of 20% or more of either
      (i) the then outstanding shares of JP common stock (the “Outstanding
Common Stock”), or
      (ii) the combined voting power of the then outstanding JP voting
securities entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); provided, however that for purposes of this
paragraph (a), the following acquisitions shall not constitute a change in
control:
      (A) any acquisition directly from JP,
      (B) any acquisition by JP,
      (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by JP or any corporation controlled by JP, or
      (D) any acquisition by any corporation pursuant to a transaction which
complies with clauses (i), (ii) and (iii) of paragraph (c) below; or
(b) individuals who constitute the JP Board of Directors (“Board”) on
February 9, 2004 (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board, provided that any person becoming a director
subsequent to such date whose election, or nomination for election, is at any
time approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though he or she were a member of the
Incumbent Board but excluding, for this purpose, any such individual whose
initial assumption of office as a director occurs as a result of (i) an actual
or threatened election contest with respect to the election or removal of
directors, (ii) any other actual or threatened solicitation of proxies or
consents by or on behalf of any Person or Group that beneficially owns 20% or
more of the Outstanding Common Stock or the Outstanding Voting Securities, or
(iii) any other pressure from such a Person or Group; or
(c) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of JP or the acquisition
of assets of another corporation (a “Business Combination”), in each case,
unless, following such Business Combination,


  (i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Common Stock and Outstanding
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% (40% for any Business Combination
characterized by resolution of the Incumbent Board prior to its consummation as
a merger of equals) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including without
limitation, a corporation which as a result of such transaction owns JP or all
or substantially all of JP assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Common Stock
and Outstanding Voting Securities, as the case may be,     (ii) no person
(excluding any employee benefit plan (or related trust) of JP, such corporation
resulting from such Business Combination, or any corporation controlled by,
controlling or under common control with either of them) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and

E-9



--------------------------------------------------------------------------------



 





  (iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

(d) approval by JP shareholders of a complete liquidation or dissolution of JP;
or
(e) any other event or condition specified by the Board of Directors as
effectively changing control such that early vesting of all options is
appropriate.
10.  Miscellaneous Provisions.
(a) Rights as Shareholder. An optionee shall have no rights as a holder of the
Corporation’s common stock with respect to options awarded hereunder, unless and
until certificates for shares of such stock are issued to the optionee.
(b) Non-Transferability. Options shall not be assignable or transferable
otherwise than by will or by the laws of descent and distribution or pursuant to
a qualified domestic relations order, and during an optionee’s lifetime shall be
exercisable only by the optionee or a duly appointed guardian or legal
representative of the optionee. However, the Committee may specify as to one or
more optionees, that limited transfers shall be permitted because of special
circumstances.
(c) Agreements or Notices. All options awarded under the Plan shall be evidenced
by agreements or notices containing such terms and conditions (not inconsistent
with the Plan) as the Committee shall adopt.
(d) Government Regulations. The Plan and the awarding and exercise of options
hereunder shall be subject to all applicable Federal and state laws and all
rules and regulations issued thereunder, including registration and private
placement restrictions, and the Board in its discretion may, subject to the
provisions of Section 12 hereof, make such changes in the Plan (except such
changes which by law must be approved by the shareholders) or impose
restrictions upon the exercise of options as may be required to conform the Plan
to such applicable laws, rules and regulations.
(e) Costs, Expenses and Taxes. The costs and expenses of administering the Plan
shall be borne by the Corporation and not charged to any optionee. Income and
other taxes assessed on the spread when an option is exercised shall be the
responsibility of the person exercising the option. Should any tax withholding
be required by law, such taxes may be paid through the Corporation’s withholding
of shares otherwise issuable upon exercise, in accordance with procedures
established by the Committee and consistent with Section 12.
(f) No Right to Continue as a Director. Neither the Plan, nor the granting of an
option nor any other action taken pursuant to the Plan, shall constitute or be
evidence of any agreement or understanding, express or implied, that the
Corporation will retain a director for any period of time, or at any particular
rate of compensation.
11.  Amendment and Termination of the Plan.
(a) Amendment of the Plan. The Board may amend, suspend or terminate the Plan at
any time, provided, however, that without approval of the shareholders, no
revision or amendment shall increase the number of shares subject to the Plan
(except as provided in Section 8), extend the Plan’s duration, reduce the option
price, or expand the persons eligible to receive options. Further, no amendment
or termination of the Plan may alter or impair any rights or obligations of any
option previously awarded without the consent of the holder of the option. The
Plan provisions may not be amended more that once every six months unless such
amendment may be made without adverse impact under Rule 16b-3.
(b) Termination. The Plan (but not any options theretofore awarded) shall in any
event terminate on, and no options shall be granted after, March 31, 2008.
12.  Compliance with SEC Regulations.
It is the Corporation’s intent that the Plan comply in all respects with
Rule 16b-3 under the 1934 Act and any related regulations. If any provision of
this Plan is later found not to be in compliance with such Rule and

E-10



--------------------------------------------------------------------------------



 



regulations, the provision shall be deemed null and void. All awards and
exercises of options under this Plan shall be executed in accordance with the
requirements of Section 16 of the 1934 Act and regulations promulgated
thereunder.
13.  Governing Law.
The Plan shall be construed in accordance with and governed by the laws of the
State of North Carolina, excluding any choice of law provisions which may
indicate the application of the laws of another jurisdiction.

E-11